Citation Nr: 0014969	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for soft tissue sarcoma 
secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Rogel O. Barreto, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1970 to 
December 1977.  

This appeal arises from an April 1997 rating action of the 
San Juan, the Commonwealth of Puerto Rico, regional office 
(RO).  In that decision, the RO denied the issue of 
entitlement to service connection for soft tissue sarcoma, 
asserted to be secondary to exposure to herbicides.  

In a March 1999 rating action, the RO granted service 
connection for hairy cell leukemia (a type of non-hodgkin's 
lymphomas) with residual splenectomy, as a direct result of 
Agent Orange exposure.  This represents a complete grant of 
the benefit sought.


FINDING OF FACT

The veteran's claim for service connection for soft tissue 
sarcoma secondary to exposure to herbicides, is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for soft 
tissue sarcoma secondary to exposure to herbicides is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Furthermore, under the provisions of 38 C.F.R. § 3.309(e), if 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include, in 
pertinent part, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See also 
38 C.F.R. § 3.309(e), Note 1.  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he served in the Republic of Vietnam during the Vietnam era.  
Id.  See also McCartt v. West, 12 Vet.App. 164, 168 (1999).  

In the present case, the threshold question that must be 
resolved is whether the veteran has presented evidence that 
his claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, one that 
appears to be meritorious.  See Murphy, 1 Vet.App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
A well-grounded claim is comprised of three specific 
elements: evidence of a current disability, evidence of an 
inservice disability, and evidence of a link or nexus between 
the current and inservice disabilities.  See Caluza v. Brown, 
7 Vet. App. 498 (1995). In the absence of any one of these 
three elements, the Board must find that a claim for service 
connection is not well grounded and therefore must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Throughout the current appeal, the veteran has contended 
that, during his service in Vietnam he was exposed to 
herbicides (specifically, Agent Orange) which caused him to 
develop soft tissue sarcoma.  In this regard, the record 
shows that the veteran served in Vietnam.  A 1997 statement 
from a private physician is to the effect that the veteran 
was treated for soft tissue masses on his arms, abdomen, and 
mid back which could be soft tissue sarcoma  

In view of this medical evidence, the Board concludes that 
the veteran's claim for service connection for soft tissue 
sarcoma secondary to exposure to herbicides is well grounded.  


ORDER

The claim of service connection for soft tissue sarcoma, 
asserted to be secondary to exposure to herbicides, is well 
grounded; to this extent, the appeal is granted.  


REMAND

VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 
1997).  The duty to assist may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

In a 1997 statement a private physician expressed an opinion 
that soft tissue masses on the veteran's arms, abdomen, and 
mid back may constitute soft tissue sarcoma.  The Board notes 
the more recent VA examinations have not confirmed or denied 
the presence of this disorder.  Accordingly, additional 
development is required.  

This case is, therefore, REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the reported soft tissue 
sarcoma since his separation from active 
duty to the present, to include the 
treatment records from A. M. Juarbe, M. 
D.

2.  A VA examination should be conducted 
by an oncologist to determine the nature 
and severity of any soft tissue sarcoma.  
All tests deemed necessary should be 
conducted.  Following the examination and 
in conjunction with a review of the 
claims file, it is requested that the 
examiner specifically state whether the 
veteran has soft tissue sarcoma.  If the 
veteran is found to have soft tissue 
sarcoma, the examiner should specify the 
exact type of soft tissue sarcoma 
present.  

If soft tissue sarcoma such as 
osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma is diagnosed, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that this type of soft tissue sarcoma 
is related to the veteran's service (and, 
particularly to in-service herbicide 
exposure).  If no relationship is found, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that such type of soft tissue sarcoma 
was caused, or aggravated, by the 
veteran's service-connected hairy cell 
leukemia (a type of non-hodgkin's 
lymphomas) with residual splenectomy.  
Allen V Brown, 7 Vet. App. 430 (1995). A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

3.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for soft tissue sarcoma 
secondary to exposure to herbicides.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
includes a discussion of all pertinent 
evidence received since the last 
supplemental statement of the case was 
furnished.  

After the veteran and his representative have been given 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


